Citation Nr: 1760031	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  11-00 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUE

Entitlement to service connection for colon cancer, to include as due to in-service herbicide exposure, exposure to contaminated water at Camp Lejeune, or as secondary to service-connected prostate cancer. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1967 to March 1969, with service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  This case was last before the Board in December 2013, whereupon it was remanded to the RO, via the Appeals Management Center (AMC) located in Washington, D.C., for further development of the record.  Following the issuance of a January 2014 supplemental statement of the case continuing the denial of the claim, the matter was returned to the Board for its adjudication.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in September 2011.  A transcript of the hearing is record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's December 2013 remand, the Veteran was afforded a new VA examination in January 2014 to again evaluate the nature and etiology of the colon cancer.  The VA examiner who administered the examination opined that it was less likely than not that the colon cancer was due to herbicide exposure.  In support thereof, the examiner referred to medical literature which showed no connection between herbicide exposure and the development of colon cancer.  The examiner also noted that the Veteran had many risk factors for the development of colon cancer that were unrelated to his service.  Thereafter, in May 2014, the claims file was evaluated by a different VA examiner who opined that it was less likely than not that the colon cancer was attributable to exposure to contaminated water at Camp Lejeune.  In support thereof, the examiner also referred to medical literature which showed no connection between exposure to the solvents present at Camp Lejeune and the development of colon cancer.  
In an October 2017 appellate brief, the Veteran's representative noted that neither the January 2014 VA examiner nor the May 2014 VA medical professional who issued the addendum opinion discussed the possible connection between the Veteran's colon cancer and his service-connected prostate cancer.  The representative outlined the Veteran's medical history and the diagnostic timeline for both the colon cancer and the prostate cancer, and detailed how the prostate cancer could have developed synonymously with the colon cancer but remain undetected for four years after the colon cancer was diagnosed.  The representative contended that the VA examinations were insufficient as they did not address this plausible theory of entitlement.  The Board finds that the representative's theory, supported as it is with a thorough discussion of the Veteran's medical history, satisfies the low threshold necessary to trigger VA's duty to elicit an opinion regarding the theory of entitlement to service connection for colon cancer as secondary to the service-connected prostate cancer.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter regarding the new theory of entitlement for service connection as secondary to prostate cancer and request that he provide information regarding all recent and relevant treatment pertaining to his colon and prostate cancers.  The Veteran should be encouraged to submit any additional relevant evidence in support of his assertion that his colon cancer was permanently aggravated beyond its normal progression by the service-connected prostate cancer. 

2.  Once the above is completed, provide the claims file to the VA medical professional who administered the January 2014 VA examination, or to another qualified VA medical professional if that individual is not available, for the purpose of eliciting an opinion regarding whether the colon cancer is secondary to the service-connected prostate cancer.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to provide an opinion.  

The medical professional is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the colon cancer was caused or aggravated by one or more service-connected disabilities or combination therefrom, to specifically include the prostate cancer.  The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  If the opinion is that a service-connected disability or combination of service-connected disabilities aggravated the colon cancer, the medical professional should specify, so far as possible, the degree of disability resulting from such aggravation. 

The medical professional must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

3. After completing the above action, the AOJ must readjudicate the issue on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




